DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed February 2, 20221.  Claim 5 has been cancelled without prejudice.  Claims 1-4 and 6-8 are pending and an action on the merits is as follows.  Claims 2, 4, 6, and 8 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 6,175,394 B1).
In regard to claim 1, Wu et al. discloses a display provided with a display region and a non-display region in contact with the display region, the display region being provided with 116 and signal 5wires 118 arranged to intersect each other, and with pixels arranged in matrix form, the pixels each being disposed in a region defined by the scanning wires 116 adjacent to each other and the signal wires 118 adjacent to each other, the display comprising (see e.g. Figure 9): 
an antistatic circuit disposed between a common wire, and at least one of each 10of the signal wires 118 and each of the scanning wires 116 in the display region, the common wire 130 being disposed in the non-display region and configured to receive a common potential, 
wherein the antistatic circuit at least includes a first transistor 50, the first transistor 50 including a floating control electrode, a first main electrode connected to each of the signal wires or each of the scanning wires 116, and a second main electrode connected to the 15common wire 130.
Wu et al. fails to disclose
the first transistor is provided in such a manner that a first capacitance formed between the control electrode and the signal wire or the one scanning wire is larger than and a second capacitance formed between the control electrode and the common wire; and
wherein a magnitude relationship between the first and second capacitances in the first transistor is defined by setting a distance between the control electrode and the first main electrode in a vertical direction, and setting a distance between the control electrode and 5the second main electrode in the vertical direction, in such a manner that the distance between the control electrode and the first main electrode of the first transistor in the vertical direction is shorter than the distance between the control electrode and the second main electrode of the first transistor in the vertical direction.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with the first transistor is provided in such a manner that a first capacitance formed between the control electrode and the signal wire or the one scanning wire is larger than and a second capacitance formed between the control electrode and the common wire; and wherein a magnitude relationship between the first and second capacitances in the first transistor is defined by setting a distance between the control electrode and the first main electrode in a vertical direction, and setting a distance between the control electrode and 5the second main electrode in the vertical direction, in such a manner that 
	Doing so would provide a means for a path of electrostatic discharge in the display device.
In regard to claim 3, Wu et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein a magnitude relationship between the first and second capacitances in the first transistor is defined by setting areas of the first and second main electrodes in such a manner that an area of an overlap between the control electrode and the first main electrode in a two-dimensional direction is larger than an area of an overlap between the 10control electrode and the second main electrode in the two-dimensional direction.
However, one of ordinary skill in the art would recognize utilizing wherein a magnitude relationship between the first and second capacitances in the first transistor is defined by setting areas of the first and second main electrodes in such a manner that an area of an overlap between the control electrode and the first main electrode in a two-dimensional direction is larger than an area of an overlap between the 10control electrode and the second main electrode in the two-dimensional direction, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with wherein a magnitude relationship between the first and second capacitances in the first transistor is defined by setting 
Doing so would provide a capacitance value by manipulating the physical characteristics of the electrodes and the separating insulation layer as is known in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 6,175,394 B1) in view of Yamazaki et al. (US 2014/0034954 A1).
In regard to claim 7, Wu et al. discloses wherein the first transistor includes a channel layer 52 disposed with a gate insulating film 60 interposed between the control electrode 58 and the channel layer (see e.g. Figure 5).
Wu et al. fails to disclose
the channel layer is formed of an oxide semiconductor.
	However, Yamazaki et al. discloses (see e.g. paragraphs [0004] and [0097]):
the channel layer is formed of an oxide semiconductor.
Given the teachings of Yamazaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu et al. with the channel layer is formed of an oxide semiconductor.
	Doing so would provide a commonly utilized material in channel layers of transistors in pixel array substrates for display devices.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 5-6 of the Remarks, that the previously applied prior art fails to disclose or make obvious the limitations of claim 1, as newly amended, have been fully considered and are appreciated.  However the examiner respectfully disagrees.
Namely, applicant argues that Wu et al. fails to disclose or make obvious, “the first transistor is provided in such a manner that a first capacitance formed between the control electrode and the signal wire or the one scanning wire is larger than and a second capacitance formed between the control electrode and the common wire; and wherein a magnitude relationship between the first and second capacitances in the first transistor is defined by setting a distance between the control electrode and the first main electrode in a vertical direction, and setting a distance between the control electrode and 5the second main electrode in the vertical direction, in such a manner that the distance between the control electrode and the first main electrode of the first transistor in the vertical direction is shorter than the distance between the control electrode and the second main electrode of the first transistor in the vertical direction.”
It was noted in the previously mailed rejection that the limitations were considered to be obvious because it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Namely, the limitations require setting the first capacitance to be larger than the second capacitance and that setting the capacitances is achieved by making adjusting the distances between the electrodes.  It is known in the art that the capacitance is controlled by a number of physical parameters including separation of the electrodes, dielectric constant of the insulating material separating the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
April 6, 2021